DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,430,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/30/2020, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims 21 and 40 of the instant invention – methods for multi-source, multi-dimensional, cross-entity, multimedia centralized personal information database platform.  
Chen (US 2010/0179855): large-scale behavioral targeting for advertising over; 
Gierkink (US 2009/0144201): targeting marketing messages, such as various types of offers, to one or more consumers determined likely to be receptive to the messages; 
Hertel (US 2009/0288012): delivering targeted advertisements based upon consumer transactions/behaviors; 
Lam (US 2009/0132395): aggregating transaction data from merchants and consumers to infer and update user profiles with additional profiling information from the different transaction data sources; 
Martinez (US 2009/0248738): modeling relationships between entities on a network using data collected from a plurality of communication channels including social data, spatial data, temporal data and logical data; 
O'Reilly (US 2008/0140684): facilitating the classification of information items that are searched for references to entities of interest; 
Sherman (US 2013/0144957) exploring social connections by identifying an attribute in user profiles for inferring relationships between users; 
Siedlecki (US 2009/0106234): creation of a software application to facilitate the creation, representation and publication of digital objects that improve digital resource retrieval on the part of end users, and to provide a new system for the web based marketing of digital assets and the online distribution of metadata enriched advertising.
.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Diedra McQuitery/Primary Examiner, Art Unit 2166